Title: Virginia Delegates to Benjamin Harrison, 18 February 1783
From: Virginia Delegates
To: Harrison, Benjamin


Sir,
Philadelphia Feby. 18th. 1783
We had the honor of receiving your Excellency’s letter of the 7th. & shall communicate what it contains relative to the supply of the Post at Winchester to the Financier, & transmit you his answer. We have reason to believe that he intends renewing the Contract.
On the 14th. we dispatchd a messenger, with the King’s Speech, to your Excellency. This is the only authentic information that has yet reachd us relative to Peace. The reports from N. York are, that the Preliminaries were signd the 13th. of Decr. between the American & british Commissioners; but not by those of France & Spain. It can hardly be long, before we are better informed on this subject.
We enclose the Resolutions of Congress on the Tobacco shippd in the Flags, & on the Settlement of the State Accounts.
With sentiments [of] respect & consideration we have the honor to be yr Excellency’s Servts.
J. Madison Jr.Jos. Jones     A. LeeJohn F. MercerTheok. Bland jr.
